FILED
                            NOT FOR PUBLICATION                               OCT 23 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LAWRENCE E. SALONE,                               No. 13-56228

               Plaintiff - Appellant,             D.C. No. 2:13-cv-00368-PSG-JCG

 v.
                                                  MEMORANDUM*
UNITED STATES OF AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Lawrence E. Salone appeals pro se from the district court’s order denying

his motion requesting the return of approximately $127,860 in currency seized by

the United States government. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s interpretation of federal forfeiture law and for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
clear error its findings of fact, United States v. Alcaraz-Garcia, 79 F.3d 769, 772

(9th Cir. 1996), and we affirm.

       The district court properly determined that Salone’s motion for the return of

property was barred by the statute of limitations because Salone did not file the

motion within five years of the date of final publication of notice of seizure. See

18 U.S.C. § 983(e)(1), (3) (providing that “[a]ny person entitled to written notice in

any nonjudicial civil forfeiture proceeding under a civil forfeiture statute who does

not receive such notice may file a motion to set aside a declaration of forfeiture,”

but “not later than 5 years after the date of final publication of notice of seizure of

the property”); id. § 983(e)(5) (motion brought under this section “shall be the

exclusive remedy for seeking to set aside a declaration of forfeiture under a civil

forfeiture statute”).

       The district court did not abuse its discretion in declining to equitably toll

the statute of limitations. See Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96

(1990) (“[T]he principles of equitable tolling . . . do not extend to what is at best a

garden variety claim of excusable neglect.”); Leong v. Potter, 347 F.3d 1117, 1121

(9th Cir. 2003) (setting forth standard of review).

       The district court did not abuse its discretion in denying Salone leave to

amend his motion because amendment would be futile. See Lopez v. Smith, 203


                                            2                                     13-56228
F.3d 1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of review and

explaining that leave to amend should be given unless the deficiencies cannot be

cured by amendment).

      Because Salone’s motion for return of property was time-barred, we do not

consider Salone’s arguments that there was no probable cause for the search.

      AFFIRMED.




                                         3                                     13-56228